Citation Nr: 0631694	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative arthritis 
with sciatica, claimed as arthritis of the spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to December 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran failed to report for a 
hearing scheduled for November 2004 at the Indianapolis RO.


FINDING OF FACT

The veteran's current spine disability was not manifested in 
service, nor was it manifested to a compensable degree 
within one year of separation from service.  


CONCLUSION OF LAW

A current low back disability was not incurred in or 
aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2003, April 2003, and July 2004.  These letters advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the July 2004 letter expressly told the claimant 
to provide any relevant evidence in his possession, while 
the March 2003 and April 2003 letters effectively told him 
to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the veteran if the 
notification is lacking with regard to informing the veteran 
of any assigned rating or effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 
3.159(c), (d).  The claims file contains all available 
evidence pertinent to the claim, including service medical 
records (SMRs), VA Medical Center (VAMC) records, and a VA 
examination report from April 2003.  The veteran was given 
ample notice and opportunity to provide evidence on his 
behalf or to inform VA of existing evidence that had not 
been obtained.  In July 2004, the veteran submitted a signed 
statement indicating that there was no further evidence for 
VA to consider.  Therefore, the Board finds VA has satisfied 
the duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during 
service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  See Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to a determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

The evidence of record demonstrates the existence of a 
current disability, satisfying the first element of a 
service connection claim.  In August 1998, a VA examiner 
noted degenerative changes and diagnosed slight scoliosis of 
the lumbar spine.  An April 2003 VA examination report 
reflects a diagnosis by x-ray of significant degenerative 
disease of cervical, thoracic, and lumbar spine, as well as 
mild scoliosis.  

The evidence does not satisfy the second element, however, 
in that it does not demonstrate the in-service incurrence or 
aggravation of a back injury.  The veteran has stated 
numerous times that his back problems began when he was 
kicked in the back by an instructor during basic training.  
The veteran has said he was sent to the medical center and 
restricted to quarters for five days.  However, the 
veteran's SMRs do not reflect any treatment for back pain.  
His January 1973 enlistment examination and medical history 
reports do not indicate the veteran had a back problem 
before enlistment, nor do they reflect that he ever had a 
back disability.  Upon separation in December 1973, he 
signed a statement of medical condition indicating there had 
been no change in his medical condition.  The veteran's SMRs 
reflect he was treated numerous times for a sore throat, 
cough, and sinus problems.  They also indicate he was 
treated for foot pain.  They do not, however, reflect any 
complaints of, or treatment for, a back problem.  In 
addition, the veteran has neither submitted nor alleged the 
existence of post-service medical records demonstrating that 
he had manifested a back disability within one year of 
separation from service. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A.         § 
5107(b); 38 C.F.R. § 3.102.  As the medical evidence of 
record does not support a connection between the veteran's 
current back condition and a disease or injury suffered in 
service, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for degenerative arthritis 
with sciatica, claimed as arthritis of the spine, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


